PER CURIAM.
Payne & Joubert filed their intervention in an equity cause pending in the court below, brought by creditors to foreclose a mortgage resting on certain lands and manufacturing plant constructed thereon belonging to the Goyer-Alliance Refining Company. At the time their intervention was filed the whole property was in the hands of a receiver, who was about to sell and did sell the same under order of the Circuit Court. The intervener had no seasonably recorded lien.
The petition of intervention shows a controversy arising out of a right asserted by Payne & Joubert against the Coyer-Alliance Refining Company to have resolved under the laws of Louisiana the contract of sale, in which contract of sale the evidence shows they sold a certain lot or supply of pipes, hydrants, etc., which were used for the equipment of a fire protection plant, which plant, at the time the intervention of Payne & Joubert was filed, had become an incorporated, immovable part of the said company’s manufacturing plant. The in-terveners prayed for recovery and possession of the specific property which is the subject of the contract sought to be resolved. They prayed, also, for a monthly rent for the use of the pipes, hydrants, etc. The finding of facts made by the lower court is fully warranted in the evidence reported by the master, and the law is correctly stated in the decision herein quoted.
The decree of the lower court is affirmed.